Trippe, Judge.
1. We make out from the record that Kendall, the plaintiff in error, contracted with Davis, the defendant in error, to haul logs for Kendall to a saw-mill owned and worked by one Little. Kendall had agreed before this to have the logs cut and hauled, and was to have one-half the lumber made from the logs as his part or compensation. He got Davis and Looney to agree to do the cutting and hauling, he to furnish the wagons and oxen as stipulated in the contract, and was to pay them $2 00, or, as testified to, by a subsequent agreement, $2 50 per thousand feet for all logs delivered. Looney seems to have retired from the contract, and it appears to have stood as between Kendall and Davis. This contract did not give Davis any lien as against Kendall, for Kendall’s portion of the lumber sawed from the logs. Davis did not furnish the logs tó the mill ; Kendall did that, although he did it through Davis. What lien Davis may have as a laborer on Kendall’s property for work done, wé do not say. But he certainly, by virtue of this contract, cannot have a lien under the act of October 8th, 1868, for worls done and supplies furnished a saiv-mill. It was an individual contract between the parties, that Davis, with Ken*12dall’s oxen and wagons, should cut and haul the logs which Kendall had agreed with the owner of the mill to do or have done, -and for which Kendall was personally responsible to Davis. The record shows a very confused state of facts as to who was interested in running the mill, whether it "was Little, individually, or what interest and for what time Davis had leased it.
2. We think it very apparent that most of Davis’ claim, and the verdict, was for the lumber received by Kendall under his "contract with Little. Because Davis had hauled the logs as above stated, he did not, therefore, have any lieu under the above recited act. He must, for that portion of his claim, at least, resort either to his lien as a laborer, or his remedy at common law. This is the conclusion we have come to, so far as we can understand the case from a very unsatisfactory record. A new trial' may exhibit matters so that they can be more distinctly understood.
Judgment reversed.